DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Claims
This action is in reply to the application 16/504,161 filed on 7/5/2019. This action is non-final.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 9, and 16 (lines 2-3) recite the limitation based on a density of historical hiking distances and contextual request information. This limitation in the claim is unclear since it can be interpreted two different ways: a) the size of the region is based on the density of historical hiking distances, and it is also based on contextual request information, or b) the size of the region is based on the densities of both historical hiking distances and contextual request information. Interpretation b) seems to be the intended meaning of the claim language, as supported by paragraphs [0075-0077] in Applicant’s specification. For examination purposes, based on a density of historical hiking distances and contextual request information will be interpreted as based on a density of historical hiking distances and a density of contextual request information.
Claim 2, 9, and 16 (lines 2-3) recite the limitation based on a density of historical hiking distances and contextual request information. This limitation in the claim is unclear since it can be interpreted two different ways: a) density relates to the distances between the two points that make up historical hiking distances, or b) density relates to how tightly packed clusters of data points (both historical hiking distance data points and contextual request information data points) are over a specific geographic area.  While Examiner will use interpretation b), Examiner respectfully requests the aforementioned claim language be amended to clearly reflect Applicant’s intent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 8, and 15 recite a method, a non-transitory computer readable medium, and a system , respectively, for receiving a transportation request, determining a hiking distance associated with the request, determining whether a vehicle is within the hiking distance from the requester, and presenting an option to notify the requester that the vehicle has arrived. Therefore, claim 1, 8, and 15 are directed to one of the four statutory categories of invention: a method, an article of manufacture, and a machine, respectively.
A method comprising: receiving ... a transportation request that indicates a requested pickup location ...; determining, based on historical hiking distances and contextual request information within a region associated with the transportation request, a hiking distance associated with the transportation request; determining, based on a location of the provider ..., that the provider ... is within the hiking distance from the requested pickup location; and presenting, in response to determining that the provider ... is within the hiking distance from the requested pickup location, a selectable option to indicate that the provider ... has arrived at the requested pickup location., as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a transportation request (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining a hiking distance associated with the request (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), determining whether a vehicle is within the hiking distance from the requester (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and presenting an option to notify the requester that the vehicle has arrived (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A provider device [0112], a requester device [0112], a non-transitory computer readable medium [0106], one or more processors [0104], a computer device [0112], and a system [0109] are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving a transportation request, determining a hiking distance associated with the request, determining whether a vehicle is within the hiking distance from the requester, and presenting an option to notify the requester that the vehicle has arrived. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-7, 9-14, and 16-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-7, 9-14, and 16-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of determining a location of an item and its destination, construct a route for delivering the item to the destination, and obtaining acceptance of the determined delivery route. Although claims 5, 12, and 19 recite a hiking distance predictor model [0081], and claims 7 and 14 recite a provider device [0112], a non-transitory computer readable medium [0106], one or more processors [0104], and a computer device [0112]. The claims do not include additional elements that are 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (U.S. Pub. No. 2018/0342157) in view of Bijor (U.S. Pat. No. 9,965,783).
Regarding the following Claim 1, 8, and 15 limitations, Donnelly, as shown, discloses the following limitations:
A method comprising: receiving, at a provider device, a transportation request that indicates a requested pickup location from a requester device; [See [0078-0080]; (Fig. 2); Donnelly teaches a user providing data indicative of a request to the operations computing system 106 via a user device 138 (i.e. a requester device). Donnelly further teaches a vehicle 104 being selected by the operations computing system to provide a requested vehicle service to a user 110, and a vehicle computing system 102 (i.e. a provider device) associated with the vehicle receiving data indicative of the location associated with the user to which the vehicle is to travel (i.e. receiving ... a transportation request that indicates a requested pickup location).]
... determining, based on historical hiking distances and contextual request information within a region associated with the transportation request, a hiking distance associated with the transportation request; [See [0034]; [0083-0084]; (Fig. 3); [0093]; [0096-0097]; Donnelly teaches determining an acceptable walking distance (i.e. a hiking distance associated with the transportation request) based on previously calculated acceptable walking distances and historic weather and traffic data within a region.]
... determining, based on a location of the provider device, that the provider device is within the hiking distance from the requested pickup location; [See [0034]; [0068]; Donnelly teaches determining, via a positioning system 122, whether a vehicle 104 and its associated vehicle computing system 102 (i.e. the provider device) has arrived within the vicinity of a user. Donnelly further teaches that the vicinity of a user is indicative of an acceptable walking distance from the location associated with the user.]
... and presenting, in response to determining that the provider device is within the hiking distance from the requested pickup location ... to indicate that the provider device has arrived at the requested pickup location. [See [0034]; Donnelly teaches determining, via a positioning system 122, whether a vehicle 104 and its associated vehicle computing system 102 (i.e. the provider device) has arrived within the vicinity of a user. Donnelly further teaches that the vicinity of a user is indicative of an acceptable walking distance from the location associated with the user. Donnelly still further teaches following these steps (i.e. in response to determining that the provider device is within the hiking distance from the requested pickup location) with communicating (i.e. presenting) a message indicating that the autonomous vehicle is within the vicinity of the location associated with the user.]
Donnelly does not, however Bijor does, disclose the following limitations:
... a selectable option to indicate that the provider device has arrived at the requested pickup location. [See [Col. 14, Lines 60-67]; (Fig. 3(D), element 304); Bijor teaches a driver being presented, via a user interface of a driver’s mobile computing device (i.e. provider device), with an option to select the “Arriving Now” feature to indicate to the user that the driver is arriving. Bijor further teaches this selectable “Arriving Now” feature being presented to the driver when the driver is approaching the pickup location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the acceptable walking distance calculation methods of Donnelly with the arrival notification method of Bijor.  Donnelly teaches automatically notifying a user of a vehicle’s arrival within a vicinity based on vehicle location data, while Bijor teaches this notification being triggered by the driver of the vehicle via a device and user interface.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the manual arrival verification method of the secondary reference for the automatic arrival verification method of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding the following Claim 3, 10, and 17 limitations, Donnelly and Bijor, as shown above, disclose all claim 1, 8, and 15 limitations.  Donnelly further discloses the following limitations:
The method of claim 1, wherein a historical hiking distance comprises a distance from a historical requested pickup location to a corresponding actual pickup location. [See [0034]; [0084]; Donnelly teaches previously calculated acceptable walking distances (i.e. historical hiking distances) representing historical distances that users have been willing to walk to arrive at a vehicle (i.e. a distance from a historical requested pickup location to a corresponding actual pickup location).]
Regarding the following Claim 5, 12, and 19 limitations, Donnelly and Bijor, as shown above, disclose all claim 1, 8, and 15 limitations.  Donnelly further discloses the following limitations:
The method of claim 1, further comprising training a hiking distance predictor model based on training request features from historical transportation requests and corresponding ground truth hiking distances. [See [0084]; [0087]; Donnelly teaches determining an acceptable walking distance by training a machine-learned model (i.e. training a hiking distance predictor model) using historical acceptable walking distances, which reflects past vehicle service requests (i.e. historical transportation requests) and corresponding distances to a vehicle that users have shown a willingness to walk (i.e. corresponding ground truth hiking distances).]
Regarding the following Claim 6, 13, and 20 limitations, Donnelly and Bijor, as shown above, disclose all claim 1, 8, and 15 limitations.  Donnelly further discloses the following limitations:
The method of claim 1, wherein the contextual request information comprises one or more of a transportation request location, provider availability information, a requested pickup location selection method, a requester device distance from the requested pickup location, a time of day, a geographic region associated with the transportation request, a region- specific hiking distance, or a region-specific number of serviced transportation requests. [See [0079]; (Fig. 2); Donnelly a transportation request location).]
Regarding the following Claim 7 and 14 limitations, Donnelly and Bijor, as shown above, disclose all claim 1 and 8 limitations.  Donnelly further discloses the following limitations:
a.	The method of claim 1, further comprising: determining a second hiking distance associated with a second transportation request including a second requested pickup location; [See [0034]; [0083-0084]; (Fig. 3); [0093]; [0096-0097]; Donnelly teaches determining an acceptable walking distance (i.e. a second hiking distance associated with a second transportation request), between a request location and a pickup location, based on previously calculated acceptable walking distances and historic weather and traffic data within a region. Donnelly further discloses, “Those of ordinary skill in the art, using the disclosures provided herein, will understand that the elements of any of the methods discussed herein can be adapted, rearranged, expanded, omitted, combined, and/or modified in various ways without deviating from the scope of the present disclosure.” which teaches repeating its methods for a second transportation request.]
b.	... determining that the provider device is within the second hiking distance from the second requested pickup location; [See [0034]; [0068]; Donnelly teaches determining, via a positioning system 122, whether a vehicle 104 and its associated vehicle computing system 102 (i.e. the provider device) has arrived within the vicinity of a user. Donnelly further teaches that the vicinity of a user is indicative of an acceptable walking distance from the location associated with the user.]
c.	... and presenting, in response to determining that the provider device is within the second hiking distance ... to indicate that the provider device has arrived at the second requested pickup location. [See [0034]; Donnelly teaches determining, via a positioning system 122, whether a the provider device) has arrived within the vicinity of a user. Donnelly further teaches that the vicinity of a user is indicative of an acceptable walking distance from the location associated with the user. Donnelly still further teaches following these steps (i.e. in response to determining that the provider device is within the second hiking distance from the requested pickup location) with communicating (i.e. presenting) a message indicating that the autonomous vehicle is within the vicinity of the location associated with the user.]
Donnelly does not, however Bijor does, disclose the following limitations:
d.	... the selectable option to indicate that the provider device has arrived at the second requested pickup location. [See [Col. 14, Lines 60-67]; (Fig. 3(D), element 304); Bijor teaches a driver being presented, via a user interface of a driver’s mobile computing device (i.e. provider device), with an option to select the “Arriving Now” feature to indicate to the user that the driver is arriving. Bijor further teaches this selectable “Arriving Now” feature being presented to the driver when the driver is approaching the pickup location.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the acceptable walking distance calculation methods of Donnelly with the arrival notification method of Bijor.  Donnelly teaches automatically notifying a user of a vehicle’s arrival within a vicinity based on vehicle location data, while Bijor teaches this notification being triggered by the driver of the vehicle via a device and user interface.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the manual arrival verification method of the secondary reference for the automatic arrival verification .

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (U.S. Pub. No. 2018/0342157) in view of O’Mahony (U.S. Pat. No. 10,281,290).
Regarding the following Claim 2, 9, and 16 limitations, Donnelly and Bijor, as shown above, disclose all claim 1, 8, and 15 limitations.  Donnelly and Bijor do not, however O’Mahony does, disclose the following limitations:
The method of claim 1, wherein a size of the region associated with the transportation request is based on a density of historical hiking distances and contextual request information. [See [Col. 12, Lines 39-56]; O’Mahony teaches determining a size of a zone used for driver/rider assignment (i.e. a size of the region associated with the transportation request) based on the density of request data within the zone (i.e. based on a density of historical hiking distances and contextual request information).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the acceptable walking distance calculation methods of Donnelly with the zone size determination method of O’Mahony. While Donnelly divides regions into geographic areas and makes determinations based on data within those geographic areas, they do not teach how a region should be divided into geographic areas. There are many determinations made throughout Donnelly that are based on data (e.g. traffic data, weather data, historic data, etc.) associated with the geographic area of a vehicle service request, so making sure geographic areas are determined in a specific way is key to the invention of Donnelly operating in a cost and time efficient manner.  By dividing regions into geographic areas using the method of O’Mahony, Donnelly could ensure that data collected for each geographic area .

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly (U.S. Pub. No. 2018/0342157) in view of Tolkin (U.S. Pub. No. 2017/0169535).
Regarding the following Claim 4, 11, and 18 limitations, Donnelly and Bijor, as shown above, disclose all claim 1, 8, and 15 limitations.
Donnelly teaches, as shown above in the rejections of claims 1 and 3, that acceptable walking distance (i.e. hiking distance) is the distance between the request location and the vehicle pickup location.  Donnelly further teaches, as shown above in the rejections of claims 1 and 3, determining this acceptable walking distance based on previously calculated acceptable walking distance data (i.e. historical hiking distance).
Donnelly and Bijor do not, however Tolkin does, disclose the following limitations:
The method of claim 1, wherein determining the ... (pickup locations) ... associated with the transportation request is based on quantiles or percentiles of historical ... (pickup locations). [See [0033]; (Fig. 2); Tolkin teaches associating a store region (request location) with pickup location data points (i.e. determining the ... (pickup locations) ... associated with the transportation request) based on location data points that have been actually used by clients in the past (i.e. historical ... (pickup locations)) when beginning trips from that region. Tolkin further teaches excluding outlier pickup location data points that are not used at least a threshold quantity or percentage of trips requested from a specific area (i.e. based on quantiles or percentiles of ... (historical pickup locations)).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the acceptable walking distance calculation methods of 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zhang (U.S. Pub. No. 2020/0160719) teaches recommending pickup locations, and the density of an area affecting acceptable walking distance.
Abari (U.S. Pat. No. 10,775,806) teaches dispatching rideshare fleets and accounting for demand related to the densities of different areas.
Amin (U.S. Pub. No. 2013/0132140) teaches determining a pickup location based on request location and historical pickup locations from a pickup region comprising the pickup location.
Farmer (U.S. Pub. No. 2018/0328747) teaches determining optimal pickup locations based on travel paths required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/C.G./
Examiner, Art Unit 3628

/GEORGE CHEN/              Primary Examiner, Art Unit 3628